Citation Nr: 1528513	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for depression, and bilateral hearing loss; however, the Veteran did not submit a substantive appeal for those particular issues following the issuance of a March 2012 statement of the case.  38 C.F.R. § 20.202.  In fact, the Veteran specifically limited his April 2012 VA Form 9 to the issue listed above.  Accordingly, the issues of entitlement service connection for depression, and bilateral hearing loss are no longer in appellate status, and no further consideration is required.

In April 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

FINDING OF FACT

The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, when a disease listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, is at issue and is not shown to be chronic during service (or within the presumptive period), the second and third elements required for service connection may be established by showing a continuity of symptomatology since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).   Fountain v. McDonald, -- Vet App. --, No. 13-0540, 2015 WL 510609 (February 9, 2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reported at his videoconference Board hearing that he experiences ringing in his ears.  The Veteran proclaimed that his tinnitus is constant and more pronounced at times.  The Veteran stated that he has had tinnitus ever since service.  The Veteran reported at his July 2010 VA audio examination that his chief complaint was tinnitus, which he reported had its onset in 1980.  The Veteran was diagnosed with subjective tinnitus.  The Veteran has been consistent in his reports of tinnitus, and since tinnitus is wholly subjective, the Veteran fulfills the current disability element for service connection.  Charles v. Principi, 16 Vet App 370 (2002).  The Veteran throughout the appeal has alleged that his exposure to jet engines, and his work near aircraft during service caused his tinnitus.  The Veteran's Military Occupational Specialty (MOS) was tactical aircraft maintenance specialist, F-15.  The Veteran undoubtedly had noise exposure while in-service, and fulfills the in-service element for service connection.

The Veteran stated in his November 2010 Notice of Disagreement (NOD), that his work with F-15s during service caused his tinnitus.  The Veteran stated in his Form 9, received in April 2012, that ever since he left the flight line in-service he has had ringing in his ears which has gotten worse over time.  Originally the July 2010 VA examiner was unable to give a nexus opinion regarding the Veteran's tinnitus.  In an addendum opinion, a VA examiner found that the Veteran's tinnitus was not due to service because the Veteran did not have complaints of tinnitus in-service. 

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board finds the that July 2010 VA examiner's opinion is deficient because it failed to discuss delayed onset, nor did it discuss the Veteran's lay contentions of tinnitus since service.  Thus the July 2010 VA examiner did not provide thorough rationale for the opinion, and the opinion is given limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).    

The Veteran's statements place the onset of his tinnitus during active service.  In this regard, the Board reiterates that service connection based on a theory of continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) for chronic diseases listed in 38 C.F.R. § 3.309(a), such as other organic diseases of the nervous system (including tinnitus).  38 C.F.R. § 3.303(b). In this case, the Veteran is competent to report the onset and chronicity of the symptomatology of his tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet App 370 (2002).  Moreover, the Board finds the Veteran's statements regarding the date of onset of his tinnitus to be credible.  Accordingly, the Veteran's statements, when viewed in relation to his noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish that the Veteran's tinnitus had its onset during service.  38 C.F.R. § 3.303(b).

Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


